Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00648-CV

                                        Joe C. MEDELLIN,
                                             Appellant

                                                   v.

                                       Rebecca MEDELLIN,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-07696
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on June 8, 2012. Appellant filed a timely motion

for new trial on July 6, 2012. Therefore, the notice of appeal was due to be filed on September 6,

2012. Appellant filed a notice of appeal on October 1, 2012.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day

grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
                                                                                      04-12-00648-CV


Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once

the period for granting a motion for extension of time under Rule [26.3] has passed, a party can

no longer invoke the appellate court’s jurisdiction.” Id.

       By order dated October 11, 2012, appellant was ordered to show cause in writing by

October 26, 2012, why this appeal should not be dismissed for lack of jurisdiction. Appellant

did not respond to this court’s order. Because appellant’s notice of appeal was untimely filed,

this appeal is dismissed for lack of jurisdiction. Costs of the appeal are taxed against appellant.

                                                  PER CURIAM




                                                -2-